Evans, P. J.
1. Land conveyed by a sheriff was thus described in the entry of levy and in the deed: “A certain lot in the city of Atlanta, in ward 4, land lot 19 of the 14th district of Eulton County, Georgia,, fronting fifty feet on the east side of Randolph street, between Edge-wood and Auburn streets and running back one hundred feet, more or *10less, in an easterly direction. The house on said lot known as No. 21 on said street according to street number. The same being improved property of the City of Atlanta, Ga., adjoining O. Callahan; and levied on as the property of Tausey Cook.” Held, that the deed was not void because of insufficient description of the property purported to be conveyed. Singleton v. Close, 130 Ga. 716 (61 S. E. 722).
August 10, 1915.
Complaint for land. Before Judge Ellis. Fulton superior court. March 20, 1914.
Mark Bolding, for plaintiff in error.
G. T. & L. G. Hopkins, contra.
2. The case was tried by the judge without a jury, upon consent of parties. The evidence supports liis judgment.

Judgment affirmed.


All the Justices concur.